Exhibit 10.2

MODIFICATION NO 1. TO

LOAN AND SECURITY AGREEMENT

This Modification No. 1 to Loan and Security Agreement (this “Modification”) is
entered into as of September 30, 2015 (the “Modification Effective Date”), by
and between Partners for Growth IV, L.P., a Delaware limited partnership with
its principal place of business at 150 Pacific Avenue, San Francisco, California
94111 (“PFG”) and Sonic Foundry, Inc., a Maryland corporation with its principal
place of business at 222 W. Washington Avenue, Madison, WI 53703 (“Borrower”).
This Modification amends that certain Loan and Security Agreement between PFG
and Borrowers dated as of May 14, 2015 (the “Loan Agreement”). The Loan
Agreement is modified herein for the purposes of adjusting the financial
covenants set forth in Section 5 of the Schedule and related terms and
definitions.

NOW THEREFORE, the parties hereby agree as follows:

1. DESCRIPTION OF EXISTING INDEBTEDNESS: As of the Modification Effective Date,
Borrower is indebted to PFG for the Obligations pursuant to the Loan Documents
in the aggregate principal amount $1,500,000, all of which is outstanding and
unpaid. Defined terms used but not otherwise defined herein shall have the same
meanings set forth in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral, as described in the Loan Agreement, in that certain Intellectual
Property Security Agreement and related Collateral Agreements and Notices of
even date with the Loan Agreement (the “IP Agreement”) and the other Loan
Documents entered into on the dates of the Loan Agreement and the Loan
Agreement. The above-described security documents, together with all other
documents securing and/or perfecting security interests in the repayment of the
Obligations, shall be referred to herein as the “Security Documents”.
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations are referred to as the “Existing Loan
Documents”.

 

3. DESCRIPTION OF CHANGES IN TERMS. As from the Modification Effective Date:

3.1 Definitions. The definitions of “Debt Service” and “DSC” (in relation to
“Ratio”) are hereby deleted in their entirety from Section 7 of the Loan
Agreement and Section 5 of the Schedule, respectively, and the terms
“Modification” and “Modification Effective Date” are hereby added to Section 7
of the Loan Agreement, each in its applicable alphabetical order.

3.2 New Financial Covenant. Section 5(a) (Debt Service Coverage (“DSC”) Ratio)
is deleted with effect from the Modification Effective Date and replaced with
the following:

 

“(b)   Minimum EBITDA:   Commencing with the period ending September 30, 2015,
measured as of the last day of each fiscal quarter, on a trailing six (6) month
basis ending as of the date of measurement, Borrower shall maintain (i) EBITDA
plus (ii) the net change in Deferred Revenue during such measurement period, of
at least $1.00.”



--------------------------------------------------------------------------------

3.3 Modification of Minimum Liquidity Financial Covenant. The first clause of
Section 5(b) of the Schedule is hereby amended to read in its entirety as
follows:

 

“(b)   Minimum Liquidity:   Borrower shall maintain a minimum Liquidity Ratio at
all times, tested with respect to Borrower only on a monthly basis, of at least
1.50:1.00.”

3.4 Update to Compliance Certificate. The Compliance Certificate is amended and
superseded in the form appended to this Modification as Exhibit A.

4. PAYMENT OF FEES AND EXPENSES. Borrower shall pay promptly upon invoice all of
PFG’s reasonable and documented out-of-pocket costs and expenses in connection
with this Modification.

 

5. BORROWERS’ REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Modification (i) the representations
and warranties contained in the Existing Loan Documents are true, accurate and
complete in all material respects as of the date hereof (except to the extent
qualified in the updated Representations deliverable to PFG on or before the
Modification Effective Date), and (ii) no Event of Default has occurred and is
continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Modification and to perform its obligations under the Existing Loan Documents,
as amended by this Modification;

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to PFG remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;

(d) the execution and delivery by Borrower of this Modification and the
performance by Borrower of its obligations under the Existing Loan Documents, as
amended by this Modification, have been duly authorized by all necessary
corporate action on the part of Borrower;

(e) this Modification has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
the terms of this Modification, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights;

(f) as of the date hereof, Borrower has no defenses against its obligation to
repay the Obligations and it has no claims of any kind against PFG. Borrower



--------------------------------------------------------------------------------

acknowledges that PFG has acted in good faith and has conducted in a
commercially reasonable manner its relationship with such Borrower in connection
with this Modification and in connection with the Existing Loan Documents;

(g) the Security Documents relating to Intellectual Property either disclose an
accurate, complete and current listing of all Collateral that consists of
Intellectual Property; and

(h) Borrower hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in the Representations dated as the Modification
Effective Date, appended as Exhibit B hereto, and acknowledges, confirms and
agrees that the disclosures and information Borrower provided to PFG therein
remain true, correct, accurate and complete as of the Modification Effective
Date.

Borrower understands and acknowledges that PFG is entering into this
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, PFG is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Modification, the terms of the Existing
Loan Documents remain unchanged and in full force and effect. PFG’s agreement to
modifications to the existing Obligations in no way shall obligate PFG to make
any future consents, waivers or modifications to the Obligations. Nothing in
this Modification shall constitute a satisfaction of the Obligations or a waiver
of any default under the Existing Loan Documents. It is the intention of PFG and
Borrower to retain as liable parties all makers and endorsers, if any, of the
Existing Loan Documents, unless the party is expressly released by PFG in
writing. Unless expressly released herein, no maker, endorser, or guarantor will
be released by virtue of this Modification. The terms of this paragraph apply
not only to this Modification, but also to all subsequent loan modification
agreements.

7. CONDITIONS. The effectiveness of this Modification is conditioned upon each
of:

7.1 Execution and Delivery. Borrower and Guarantor shall have duly executed and
delivered a counterpart of this Modification to PFG.

7.2 Constitutional and Authority Documents. To the extent the same may have been
modified or superseded or are no longer accurate since the date of the Loan
Agreement, PFG shall have received copies, certified by a duly authorized
officer of Borrower, to be true and complete as of the date hereof, of each of
(i) the governing documents of Borrower as in effect on the date hereof,
(ii) any necessary resolutions of Borrower authorizing the execution and
delivery of this Modification, the other documents executed in connection
herewith and Borrower’s performance of all of the transactions contemplated
hereby, and (iii) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be so authorized on behalf of
Borrower.



--------------------------------------------------------------------------------

7.3 Lender Expenses. Borrower shall have promptly paid all Lender Expenses
invoiced by PFG.

The failure of any of the conditions set forth in this Section 7 shall
constitute an immediate Event of Default.

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

9. RATIFICATION OF EXISTING LOAN DOCUMENTS. Borrower hereby ratifies, confirms,
and reaffirms all terms and conditions of the Existing Loan Document and all
security or other collateral granted to PFG thereunder, and confirms that the
Indebtedness secured thereby includes, without limitation, the Obligations.

10. FURTHER ASSURANCES. Borrower agrees to execute such further documents and
instruments and to take such further actions as PFG may request in its good
faith business judgment to carry out the purposes and intent of this
Modification.

11. INTEGRATION; CONSTRUCTION. This Modification, the Loan Agreement and the
Existing Loan Documents (as modified) and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Modification; provided, however,
that any financing statements or other agreements or instruments filed by PFG
with respect to Borrower shall remain in full force and effect. The Existing
Loan Documents are hereby amended wherever necessary to reflect the
modifications set forth in this Modification. The quotation marks around
modified clauses set forth herein and any differing font styles in which such
clauses are presented herein are for ease of reading only and shall be ignored
for purposes of construing and interpreting this Modification. This Modification
is subject to the General Provisions of Section 8 of the Loan Agreement.

12. GOVERNING LAW; VENUE. THIS MODIFICATION SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and PFG submit to the exclusive jurisdiction of the State and Federal
courts in Santa Clara County, California, in connection with any proceeding or
dispute arising in connection herewith.

[Signature Page Follows]



--------------------------------------------------------------------------------

This Modification is executed as of the date first written above.

 

Borrower:     PFG: SONIC FOUNDRY, INC.     PARTNERS FOR GROWTH IV, L.P. By   /s/
Ken Minor     By   /s/ Jason Georgatos       Chief Financial Officer     Name:  
     Jason Georgatos       Title: Manager, Partners for Growth IV, LLC, its
General Partner

Signature Page to PFG - Sonic Foundry, Inc. Modification No. 1 to Loan and
Security Agreement



--------------------------------------------------------------------------------

Exhibit A – Updated Compliance Certificate

Attached.